December 16, 2011


Ms. Mary D. McKnight
Law Offices of Mary D. McKnight, P.C.
2620 State Street
Dallas, TX 75204
Mr. Thomas M. Michel
Griffith, Jay & Michel, LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110-1732

RE:   Case Number:  10-0855
      Court of Appeals Number:  02-10-00068-CV
      Trial Court Number:  360-355674-03

Style:      IN RE  JEFFREY COOK

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Thomas A.     |
|   |Wilder            |
|   |Ms. Debra Spisak  |